DISMISS and Opinion Filed September 29, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00830-CV

            JELLICO COMMUNITY HOSPITAL, INC. D/B/A
         JELLICO COMMUNITY HOSPITAL HEALTH, LLC AND
          COMMUNITY HOSPITAL CORPORATION, Appellants
                            V.
          EMERGENCY STAFFING SOLUTIONS, INC., Appellee

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-00582-2019

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                         Opinion by Chief Justice Burns
      Before the Court is the parties’ joint motion to dismiss the appeal. The parties
inform the Court that they have agreed to settle their dispute. Accordingly, we grant
the motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(2).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
200830F.P05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

JELLICO COMMUNITY                           On Appeal from the 219th Judicial
HOSPITAL, INC. D/B/A JELLICO                District Court, Collin County, Texas
COMMUNITY HOSPITAL                          Trial Court Cause No. 219-00582-
HEALTH, LLC AND                             2019.
COMMUNITY HOSPITAL                          Opinion delivered by Chief Justice
CORPORATION, Appellants                     Burns. Justices Whitehill and
                                            Molberg participating.
No. 05-20-00830-CV        V.

EMERGENCY STAFFING
SOLUTIONS, INC., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

     It is ORDERED that each party bear its own costs of this appeal.


Judgment entered September 29, 2020




                                      –2–